DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  
In line 6, Applicant recites “the LED circuit board”.  There is insufficient antecedent basis in the claim for this recitation.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, in lines 3-4, Applicant recites that the housing is adapted to fit into one of a “1x2, 2x2, and 2x4 light opening”.  However Applicant does not indicate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 and 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2010/0254121).
Regarding claim 21, Zhou discloses a light fixture for a controlled environment ceiling application comprising: an enclosure (at least 6, see Figure 13; alternatively enclosure 6 can include the plate which power supply 7 rests on, see Figure 13) that includes an aluminum housing and a lens frame 65; an LED light source 4 carried by the enclosure; the LED light source being mounted directly to the aluminum housing 
Regarding claim 22, the aluminum housing 6 in Zhou includes an integral aluminum LED mount (generally 67, see Figure 13) that defines a substantially vertical surface when the light fixture is mounted in the ceiling; the LED light source 4 being mounted to the substantially vertical surface of the integral aluminum LED mount (see at least Figure 13 and paragraph [0057]).
Regarding claim 23, the aluminum housing 6 in Zhou defines a plurality of fins 68 used to increase surface area of the housing to remove heat from the housing (see at least Figure 13 and paragraph [0056]).  
Regarding claim 32, as best understood by Examiner, Zhou discloses a light fixture for a controlled environment ceiling comprising: an enclosure (at least 6, see Figure 13; alternatively enclosure 6 can include the plate which power supply 7 rests on, see Figure 13) having a lens frame (at least 65) and a housing; the housing adapted to fit into one of a light opening defined by a 2” T-bar grid ceiling (Examiner note: the recitation “adapted to fit….” relates to an intended use of the apparatus, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, see MPEP 2114(II); Examiner notes however, that the apparatus in Zhou is inherently capable of being fit into a light opening of the recited dimensions and grid); and an LED light source 4 disposed within the enclosure (see at least Figures 1-3 and 13 and paragraphs [0031]-[0059]).  

Regarding claim 34, the light fixture in Zhou further comprises an LED power supply 7 carried within the enclosure 6 and a light guide plate 1 having a plurality of edges; the light guide plate 1 being disposed above the lens frame 65 of the enclosure; the LED light source 4 being arranged to direct light into an edge of the light guide plate (see at least Figure 13 and paragraph [0059]).  
Regarding claim 35, the lens frame 65 in Zhou includes a lens 3 and wherein the LED light source 4 is arranged to direct light in a direction substantially perpendicular to the lens 3 of the frame (see at least Figure 13; the light source 4 directs light in a direction substantially perpendicular to the thickness of the lens 3 of the frame). 
Regarding claim 36, the lens frame 65 in Zhou includes a lens 3 and wherein the LED light source 4 is arranged to direct light in a direction substantially parallel to the lens 3 of the frame (see at least Figure 13; the light source 4 directs light in a direction substantially parallel to the length/width of the lens 3 of the frame).  
Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokubo et al (US 2015/0016121).
Regarding claim 21, Kokubo discloses a light fixture for a controlled environment ceiling application comprising: an enclosure (at least 11,12,13,14,15,20) that includes an aluminum housing (at least 20) and a lens frame 13; an LED light source (30,31) carried by the enclosure; the LED light source being mounted directly to the aluminum housing such that the housing functions as a conductive heat sink for a LED circuit board 30 (see at least Figures 1-9 and paragraphs [0028]-[0090]).  

Regarding claim 23, the aluminum housing 20 in Kokubo defines a plurality of fins 21 used to increase surface area of the housing to remove heat from the housing (see at least Figure 6).  
Regarding claim 24, the housing 20 in Kokubo includes an extruded aluminum envelope disposed between first 11 and second 12 aluminum end caps; the extruded aluminum envelope defining the plurality of fins 21 (see at least Figures 1-6 and paragraphs [0043]-[0044]).  
Regarding claim 25, the extruded aluminum envelope 20 in Kokubo defines a plurality of channels; the end caps 11,12 being secured to the envelope with threaded fasteners that engage the channels (see at least Figures 1-6 and paragraph [0055] which teaches that the components of the enclosure are screwed together, see particularly the various screws in end caps 11,12 which engage channels in the envelope).  
Regarding claim 26, each of the end caps 11,12 in Kokubo defines a slot (at least 19,20); the envelope having first and second ends disposed in the slots of the end caps; and a sealing material 41,42 disposed between the envelope ends and the end caps 11,12 (see at least Figures 1,3 and 5 and paragraph [0056]).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2010/0254121).
Regarding claim 27, Zhou discloses a light fixture for a controlled environment ceiling; the light fixture comprising: an enclosure (at least 6, see Figure 13; alternatively enclosure 6 can include the plate which power supply 7 rests on, see Figure 13) having a lens frame (at least 65) sealed to a housing; the housing having a mounting surface (see Figure 13 and either mounting surface of housing 6 which engages ceiling frame 8) adapted to engage the ceiling when the light fixture is installed; the housing having a height above the mounting surface; and an LED light source 4 disposed within the enclosure (see at least Figures 1-3 and 13 and paragraphs [0031]-[0059]).  
Regarding claim 28, the light fixture in Zhou further comprises an LED power supply 7 carried within the enclosure 6 and a light guide plate 1 having a plurality of edges; the light guide plate 1 being disposed above the lens frame 65 of the enclosure; the LED light source 4 being arranged to direct light into an edge of the light guide plate (see at least Figure 13 and paragraph [0059]).  
Regarding claim 29, the lens frame 65 in Zhou includes a lens 3 and wherein the LED light source 4 is arranged to direct light in a direction substantially perpendicular to the lens 3 of the frame (see at least Figure 13; the light source 4 directs light in a direction substantially perpendicular to the thickness of the lens 3 of the frame). 
.  
Claims 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al (US 2010/0085767).
Regarding claim 45, Boyer discloses a light fixture for a controlled environment ceiling comprising: an enclosure (at least 14,18) having a lens frame 18 and a housing (at least 14); an LED light source 22 disposed within the enclosure; and the lens frame 18 having a lens 34 carried by a perimeter frame; the perimeter frame having a plurality of corners and an outwardly-facing surface 70 exposed to the controlled environment when the light fixture is installed; the corners of the perimeter frame being free of welds (see at least Figures 1-9 and paragraphs [002]-[0040]).
Boyer generally teaches that the lens frame can be comprised of sheet metal and Boyer describes various non-exhaustive metals/materials (see at least para [0035]), but does not specifically teach that the material be stainless steel.  However, stainless steel frame are common in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify the that lens frame 18 in Boyer be formed of stainless steel in order to achieve the stated objective of providing parts formed from metal to provide a durable and long-lasting lens frame 18, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).  

Boyer does not specifically teach that the gasket include a first portion disposed on the upwardly-facing mounting surface 38 to seal the housing 14 to the ceiling.  However, providing gaskets between fixture mounting surfaces and the ceiling is well-known in the art (Official Notice) and suggested by the use of gaskets in other areas of the fixture in Boyer.  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that a first portion of the gasket in Boyer be disposed on the mounting surface 38 in order to seal the housing 14 to the ceiling to prevent gaps between the ceiling and fixture and reduce the risk of damage to the fixture or ceiling.  
Regarding claim 47, the entire outwardly-facing surface 70 in Boyer is free of welds (see at least Figures 1 and 4).  
Regarding claim 48, Boyer discloses a light fixture for a controlled environment ceiling; the light fixture comprising: an enclosure (at least 14,18) that includes a housing (at least 14) and a lens frame 18; the housing 14 having an upwardly-facing mounting surface 38 adapted to be disposed below the ceiling when the light fixture is installed; an LED light source 22 disposed within the enclosure; an LED power supply 30 disposed within the enclosure; a gasket carried by the housing 14 (see para [0036] which teaches gasket can be formed between seat 46 of housing 14 and sloped surface 
Boyer does not specifically teach that the gasket include a first portion disposed on the upwardly-facing mounting surface 38 to seal the housing 14 to the ceiling.  However, providing gaskets between fixture mounting surfaces and the ceiling is well-known in the art (Official Notice) and suggested by the use of gaskets in other areas of the fixture in Boyer.  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that a first portion of the gasket in Boyer be disposed on the mounting surface 38 in order to seal the housing 14 to the ceiling to prevent gaps between the ceiling and fixture and reduce the risk of damage to the fixture or ceiling.  
Boyer also does not specifically teach that the light source include a light guide plate within the enclosure having a plurality of edges and the LED light source 22 is arranged to direct light into an edge of the light guide plate.  However, the use of light guides in ceiling light fixtures is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the light source in Boyer include a light guide plate in order to provide a more uniform light distribution pattern through the lens 34.  
Regarding claim 49, the lens frame in Boyer includes a lens 34 having the symmetric/asymmetric light distribution pattern (see at least Figures 1 and 8 and paragraph [0025]).  
Regarding claim 50, as modified above, a light guide plate has a symmetric/asymmetric light distribution pattern.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875